UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required oFee Computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: PROXY STATEMENT FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY 505 Main Street, P.O. Box 667 Hackensack, New Jersey 07602 NOTICE OF ANNUAL MEETING OF HOLDERS OF SHARES OF BENEFICIAL INTEREST April 9, 2008 TO THE HOLDERS OF SHARES OF BENEFICIAL INTEREST OF FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY The Annual Meeting of the holders (the “Shareholders”) of shares of beneficial interest without par value (the “Shares”) of First Real Estate Investment Trust of New Jersey (the “Trust”) will be held on Wednesday, April 9, 2008, at the Trust’s executive offices, 505 Main Street, Hackensack, New Jersey at 7:30 p.m., Eastern Daylight Savings Time, for the following purposes: 1. To elect three Trustees for terms of three years or until their successors have been elected and qualify; and 2. To transact such other business as may properly come before the Annual Meeting or any adjournment thereof. The Shareholders of record at the close of business on February 18, 2008 are entitled to notice of and to vote at the meeting. JOHN A. AIELLO Secretary Hackensack, New Jersey February 29, 2008 YOU ARE CORDIALLY INVITED TO ATTEND THE MEETING. TO ENSURE YOUR REPRESENTATION AT THE MEETING, HOWEVER, YOU ARE URGED TO SIGN AND DATE THE ACCOMPANYING PROXY AND MAIL IT AT ONCE IN THE ENCLOSED ENVELOPE. PROMPT RESPONSE IS HELPFUL AND YOUR COOPERATION WILL BE APPRECIATED. FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY PROXY STATEMENT General Information This Proxy Statement is furnished to the holders (the “Shareholders”) of shares of beneficial interest without par value (the “Shares”) of First Real Estate Investment Trust of New Jersey (the “Trust”) in connection with the solicitation of proxies for use at the Annual Meeting of the Shareholders to be held on Wednesday, April 9, 2008 and any adjournment or postponement thereof (the “Annual Meeting”), pursuant to the accompanying Notice of Annual Meeting of Holders of Shares of Beneficial Interest.The Shares represent beneficial interests in the Trust, and the Shares are the only authorized, issued and outstanding class of equity of the Trust.A form of proxy for use at the Annual Meeting is also enclosed.The Trust anticipates mailing this Proxy Statement to its Shareholders beginning on or about February 29, 2008.The executive offices of the Trust are located at 505 Main Street, Hackensack, New Jersey 07602. Shareholders may revoke the authority granted by their execution of proxies at any time before the effective exercise of proxies by filing written notice of such revocation with the Secretary of the Annual Meeting.Presence at the Annual Meeting does not of itself revoke the proxy.All Shares represented by executed and unrevoked proxies will be voted in accordance with the instructions therein.Proxies submitted without indication will be voted FOR the nominees for Trustee named in this Proxy Statement.The Board of Trustees of the Trust (the “Board of Trustees”) is not aware, at the date hereof, of any matters to be presented at the Annual Meeting other than the election of Trustees as described in this Proxy Statement, but if any other matter incident to the Annual Meeting is properly presented, the persons named in the proxy will vote thereon according to their best judgment. The cost of preparing, assembling and mailing the proxy materials is to be borne by the Trust.Proxies for use at the Annual Meeting are being solicited by the Board of Trustees.It is not anticipated that any compensation will be paid for soliciting proxies and the Trust does not intend to employ specially engaged personnel in the solicitation of proxies.It is contemplated that proxies will be solicited principally through the mail.Members of the Board of Trustees and executive officers of the Trust (“Executive Officers”) may also, without additional compensation, solicit proxies, personally or by mail, special letter, telephone, telegraph, facsimile transmission or other electronic means. Voting Securities The only voting securities entitled to vote at the Annual Meeting are the Shares.Each Share entitles its owner to one vote on an equal basis. 6,779,152 Shares were issued and outstanding on the record date, February 18, 2008.Only Shareholders of record on the books of the Trust at the close of business on February 18, 2008 are entitled to notice of and to vote at the Annual Meeting.The holders of a majority of the outstanding Shares, present in person or represented by proxy, will constitute a quorum at the Annual Meeting. Abstentions and broker non-votes will be counted for purposes of determining whether a quorum is present at the Annual Meeting. A plurality of the votes cast at the Annual Meeting by the holders of Shares present in person or represented by proxy and entitled to vote is required in order to elect the nominees for Trustee.The proxy card provides space for a Shareholder to withhold his or her vote for a nominee to the Board of Trustees. All votes will be tabulated by the inspector of election appointed for the Annual Meeting who will separately tabulate affirmative and negative votes, authority withheld for the nominees for Trustee, abstentions and broker non-votes.Any proxy submitted and containing any abstention or a broker non-vote will not be counted as a vote cast with respect to the election of Trustees or any other matter to which it relates. 2 Security Ownership of Certain Beneficial Owners and Management The following table sets forth information, as of February 18, 2008, with respect to beneficial ownership, as defined in Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial interests in the Trust, as represented by the Shares, for each Trustee, nominee for Trustee, and Executive Officer of the Trust.The only persons who beneficially own greater than 5% of the Shares are four of the Trustees named in the table below. Amount and Nature of Beneficial Ownership Name of Beneficial Owner (1) (A) Aggregate Number of Shares Beneficially Owned (2) (B) Number of Shares Acquirable within 60 Days (3) (C) Aggregate Number of Shares Deemed to be Beneficially Owned (Column A plus Column B) (D) Percent of Class Robert S. Hekemian (4) 402,443 (5) 402,443 (5) 5.9 % Donald W. Barney(4) 198,499 (6) 84,000 282,499 (6) 4.1 % Herbert C. Klein, Esq. (7) 359,512 (8) 359,512 (8) 5.3 % Ronald J. Artinian (7) 470,516 (9) 470,516 (9) 6.9 % Alan L. Aufzien (7) 32,000 32,000 (10 ) David F. McBride, Esq. (7) 1,000 1,000 (10 ) Robert S. Hekemian, Jr. (7) 235,595 (11) 235,595 (11) 3.5 % John A. Aiello, Esq. (12) All Trustees, Nominees for Trustee and Executive Officers as a group (8 persons) (5)(6)(8)(9)(11) 1,699,565 84,000 1,783,565 26.0 % (1) All Trustees and Executive Officers listed in this table, with the exception of Mr. Aiello, maintain a mailing address at 505 Main Street, P.O. Box 667, Hackensack, New Jersey 07602. Mr. Aiello maintains a mailing address at 125 Half Mile Road, P.O. Box 190, Middletown, New Jersey 07748. (2) Except as otherwise indicated, all of the Shares are held beneficially and of record. All share amounts have been adjusted, as appropriate, to take into account the October 2001 and March 2004 share splits. (3) Shares subject to currently exercisable options granted under the Trust’s Equity Incentive Plan, as amended (the “Equity Incentive Plan”). (4) A Trustee and Executive Officer of the Trust. 3 (5) Includes 74,392 Shares held by Mr. Hekemian’s wife, with respect to which Mr. Hekemian disclaims beneficial ownership.Also includes (i) 89,672 Shares held by the Hekemian & Co., Inc. Pension Plan of which Mr. Hekemian is a trustee and a participant, (ii) an aggregate of 45,116 Shares which are held by certain partnerships in which Mr. Hekemian is a partner, (iii) 14,196 Shares held in certain trusts for which Mr. Hekemian is a trustee and one trust in which Mr. Hekemian is a beneficiary, and (iv) 65,540 Shares held by the Robert and Mary Jane Hekemian Foundation, Inc. of which Mr. Hekemian is the President, all of such Shares with respect to which Mr. Hekemian disclaims beneficial ownership thereof except to the extent of his pecuniary interest in the pension plan, partnerships and trusts. (6) Includes 46,928 Shares held by Mr. Barney’s wife, with respect to which Mr. Barney disclaims beneficial ownership. (7) A Trustee of the Trust. (8) Includes 189,156 Shares held by Mr. Klein’s wife and 27,000 Shares held in the Krieger charitable trust of which Mr. Klein’s wife is trustee, with respect to both of which Mr. Klein disclaims beneficial ownership.Also includes 7,390 Shares held by The Herbert & Jacqueline Klein Family Foundation, Inc. (9) Includes 95,048 Shares which are in a family trust with respect to which Mr. Artinian disclaims beneficial ownership, except to the extent of his pecuniary interest in such trust. Also includes 3,800 Shares which are held by Mr. Artinian’s son and 2,100 Shares which are held by Mr. Artinian’s daughter, with respect to which Mr. Artinian disclaims beneficial ownership. (10) Shares beneficially owned do not exceed 1% of the Trust’s issued and outstanding Shares. (11) Includes (i) 1,000 Shares held by Mr. Hekemian’s wife, (ii) an aggregate of 70,800 Shares which are held by certain partnerships in which Mr. Hekemian is a partner, and (iii) 6,838 Shares which are held in trust by Mr. Hekemian for the benefit of his children, all of such Shares with respect to which Mr. Hekemian disclaims beneficial ownership thereof except to the extent of his pecuniary interest in the partnerships.Also includes 21,208 Shares held in trust for which Mr. Hekemian is a beneficiary, with respect to which Shares Mr. Hekemian disclaims beneficial ownership except to the extent of his pecuniary interest in such trust. (12) An Executive Officer of the Trust. 4 ELECTION OF TRUSTEES The Board of Trustees governs the Trust.The Declaration of Trust provides that the Board of Trustees will consist of not fewer than five nor more than nine Trustees. The Board of Trustees has fixed the number of Trustees at seven.The term of three Trustees shall expire at the Annual Meeting.In order to allow the Board of Trustees to be able to strike a balance with respect to the number of Trustees whose terms are expiring at each annual meeting of the Shareholders, the Declaration of Trust authorizes the Board of Trustees to designate whether the term of a nominee for Trustee shall either be two years or three years at the time a Trustee is nominated for election. Nominees Consistent with the recommendation of the Nominating Committee, the Board of Trustees has nominated each of Robert S. Hekemian, David F. McBride, Esq. and Robert S. Hekemian, Jr. for election at the Annual Meeting to a three year term as a Trustee to commence at the Annual Meeting. Robert S. Hekemian, David F. McBride, Esq. and Robert S. Hekemian, Jr. are currently members of the Board of Trustees, with their terms of office scheduled to expire as of the date of the Annual Meeting.Please see the section captioned “Board of Trustees” below for a description of the business experience of and other relevant information with respect to Robert S. Hekemian, David F. McBride, Esq. and Robert S. Hekemian, Jr. It is the intention of the persons named in the accompanying proxy to vote, unless otherwise instructed, in favor of the election of Robert S. Hekemian, David F. McBride, Esq. and Robert S. Hekemian, Jr. to three year terms as Trustees.Should Mr. Hekemian, Mr. McBrideor Mr. Hekemian, Jr. be unable to serve, the proxies will be voted for the election of such other person or persons as shall be determined by the persons named in the proxy in accordance with their judgment, and any such person elected in the place of Mr. Hekemian, Mr. McBrideor Mr. Hekemian, Jr. shall be elected to a three year term as a Trustee.Management of the Trust is not aware of any reason why Mr. Hekemian, Mr. McBride or Mr. Hekemian, Jr., if elected, would be unable to serve as a Trustee. The Board of Trustees recommends a vote FOR the election of Robert S. Hekemian, David F. McBride, Esq. and Robert S. Hekemian, Jr. to three year terms as Trustees. Board of Trustees The members of the Board of Trustees of the Trust are: Name Age Year First Elected to the Board of Trustees Robert S. Hekemian 76 1980 Donald W. Barney 67 1981 Herbert C. Klein, Esq. 77 1961 5 Ronald J. Artinian 59 1992 Alan L. Aufzien 78 1992 David F. McBride, Esq. 60 2007 Robert S. Hekemian, Jr. 48 2007 There are no family relationships among the Trustees and the Executive Officers, except as between Robert S. Hekemian, Jr. who is the son of Robert S. Hekemian, the Trust’s Chairman of the Board and Chief Executive Officer.None of the nominees for Trustee or Executive Officers of the Trust are directors of any company with a class of securities registered pursuant to Section 12 of the Exchange Act or subject to the requirements of Section 15(d) of the Exchange Act or any company registered as an investment company under the Investment Company Act of 1940, as amended, except Robert S. Hekemian, Jr. who is a director of Oritani Financial Corp. (ORIT). Biographical Information Robert S. Hekemian has been active in the real estate industry for more than 53 years. Mr. Hekemian has served as Chairman of the Board and Chief Executive Officer of the Trust since 1991, and as a Trustee since 1980.From 1981 to 1991, Mr. Hekemian was President of the Trust.From June 24, 2002 through January 15, 2003, Mr. Hekemian served as Chief Financial Officer of the Trust.As Chairman and Chief Executive Officer of the Trust, Mr. Hekemian provides the general, day to day, management of the Trust.His current term as a member of the Board of Trustees is scheduled to expire in April 2008.Mr. Hekemian devotes approximately 70% of his time to perform his duties as an Executive Officer of the Trust.Since 1983, Mr. Hekemian has also been the Chairman of the Board and Chief Executive Officer of Hekemian & Co., Inc., a real estate brokerage and management company which manages the Trust’s properties (“Hekemian & Co.”).Mr. Hekemian is a director of Pascack Community Bank.See the section entitled “Certain Relationships and Related Party Transactions” in this Proxy Statement.He is also a director, a partner and an officer in numerous private real estate corporations and partnerships. Donald W. Barney has served as President of the Trust since 1993, as Treasurer and Chief Financial Officer of the Trust since 2003, and as a Trustee since 1981.His current term as a member of the Board of Trustees is scheduled to expire in April 2009.Mr. Barney devotes approximately 15% of his time to perform his duties as an Executive Officer of the Trust.Mr. Barney was associated with Union Camp Corporation, a diversified manufacturer of paper, packaging products, chemicals and wood products, from 1969 through 1998 in various positions, including Vice President and Treasurer.Mr. Barney is a director of Hilltop Community Bank.He is also a partner and director in several private real estate investment companies. Herbert C. Klein, Esq., has served continuously as a Trustee since 1961 except for the two year period from January 1993 to January 1995, when Mr. Klein served as an elected member of the United States Congress, House of Representatives, for the 8th Congressional District of New Jersey.His current term as a member of the Board of Trustees is scheduled to expire in April 2009.From 1991 through the end of 1992, Mr. Klein served as President of the Trust.Mr. Klein has been an attorney since 1956 with a practice devoted to real estate, corporate 6 matters and government relations.Since January 1999, Mr. Klein has been a Partner in the law firm of Nowell Amoroso Klein Bierman P.A., with offices located in Hackensack, New Jersey and New York City.See the section entitled “Certain Relationships and Related Party Transactions” in this Proxy Statement.Mr. Klein is a former member of the New Jersey State Assembly.Mr. Klein is also a partner and principal in numerous private investment real estate companies. Ronald J. Artinian has served as a Trustee since 1992.His current term as a member of the Board of Trustees is scheduled to expire in April 2010.From 1989 to 1998, Mr. Artinian was an investment banker with Smith Barney, Inc., including positions as a Managing Director and National Sales Manager.Mr. Artinian retired from Smith Barney in January 1998 in order to pursue other business interests as a private investor.Mr. Artinian joined the board of The Reserve, a money market fund, in 2007. Alan L. Aufzien has served as a Trustee since 1992.His current term as a member of the Board of Trustees is scheduled to expire in April 2010.Since 1986, Mr. Aufzien has been Chairman and Managing Partner of The Norall Organization, an investment company.From 1980 to 1998, Mr. Aufzien was a partner in the Meadowlands Basketball Association, t/a New Jersey Nets (Member of the National Basketball Association), and was its Chairman and Chief Executive Officer, and then its Secretary and Treasurer, as well as a member of its Board of Directors.Since 1986, Mr. Aufzien has also been the Chairman and Chief Executive Officer of New York Harbour Associates, a real estate developer. David F. McBride, Esq. was elected as a trustee in 2007.His current term as a member of the Board of Trustees is scheduled to expire in April 2008.Mr. McBride brings with him over 30 years of diversified real estate experience to the Board.Since 2006 he has been the Chairman of the Board of the Saddle River Valley Bank, a federally chartered community bank, since 2001 a Partner in the law firm of Harwood Lloyd, LLC, specializing in real estate matters, and since 1987 the Chief Executive Officer of McBride Enterprises, Inc., a family owned real estate company.Mr. McBride was also instrumental in forming the Keystone Property Trust (NYSE) in 1998 and served as its Chairman of the Board until its sale to ProLogis in 2004.Since 1998, he has also served as the Chairman and President of the Mountain Club, t/a High Mountain Golf Club. Robert S. Hekemian, Jr. was elected as a trustee in 2007.His current term as a member of the Board of Trustees is scheduled to expire in April 2008.Mr. Hekemian has been involved in real estate activities for over 25 years and has served as President and Chief Operating Officer of Hekemian and Co. since 2004.From 1983 to 2003, Mr. Hekemian served as Executive Vice President of Hekemian and Co.Mr. Hekemian is principally responsible for identifying real estate acquisitions and evaluating the performance of the real estate properties managed by Hekemian & Co. with a view toward maintaining or altering management and/or leasing strategies.Mr. Hekemian also serves on the Boards of Directors of the Oritani Savings Bank and the New York Philharmonic and formerly served on the Board of Directors of the Bergen Community College Foundation.He is a Member of the Board of Governors, Hackensack University Medical Center, and a Trustee of the Hackensack University Medical Center Foundation. 7 Meetings of the Board of Trustees During the fiscal year ended October 31, 2007, the Board of Trustees held 13 meetings.During fiscal 2007, each incumbent member of the Board of Trustees attended more than 75%of the aggregate number of (i) meetings of the Board of Trustees, and (ii) meetings of the committees of the Board of Trustees on which he served, except for Mr. McBride who attended 50% of the meetings of the Board of Trustees following his election thereto.John A. Aiello, Secretary and Executive Secretary of the Trust, attends meetings of the Board of Trustees and each of its committees in a non-voting capacity. Trustee Attendance at Annual Meeting The Trust encourages all of the Trustees to attend the Annual Meeting, and expects that all Trustees will attend the Annual Meeting absent a valid reason such as a scheduling conflict.All of the Trustees attended the Annual Meeting of Shareholders held on April 4, 2007. Committees of the Board of Trustees The Board of Trustees has three standing committees: (i) the Executive Committee, (ii) the Nominating Committee, and (iii) the Audit Committee.The Board of Trustees does not have a compensation committee.Instead, the full Board of Trustees acts on matters of compensation. (a) Executive Committee The Executive Committee of the Board of Trustees is authorized to make policy and certain business decisions during any interval between meetings of the Board of Trustees.All decisions of the Executive Committee are reported to the Board of Trustees on a regular basis.During fiscal 2007, the members of the Executive Committee were, and currently are Messrs.Robert S. Hekemian, Donald W. Barney, Herbert C. Klein, Esq., Ronald J. Artinian and Alan L. Aufzien.The Executive Committee did not meet during fiscal 2007.Mr. Hekemian is the Chairman of the Executive Committee. (b) Nominating Committee The Nominating Committee is authorized to identify, evaluate and recommend to the Board of Trustees prospective nominees for Trustee, periodically review the Trust’s governance guidelines and make recommendations to the Board of Trustees from time to time as to matters of governance.The Nominating Committee also periodically reviews the performance of the Board of Trustees and its members and makes recommendations to the Board of Trustees on the number, function, and composition of the Board of Trustees and the committees of the Board of Trustees, and on the terms of the Trustees.The Nominating Committee’s charter is included as Appendix A to the proxy statement for the 2006 annual meeting which can be viewed at www.sec.gov. The Nominating Committee is authorized to review the qualifications of various persons to determine whether they might make good candidates for consideration for membership on the Board of Trustees.This would include a review of the nominee’s business judgment, skill and experience, the nominee’s understanding of the Trust’s business and industry and other related industries, the nominee’s integrity, reputation and independence, and such other factors as the 8 Nominating Committee determines are relevant in light of the needs of the Board of Trustees and the Trust and its Shareholders.With respect to any nominee up for re-election to the Board of Trustees, the Nominating Committee is authorized to consider the nominee’s performance on the Board of Trustees before nominating the Trustee for re-election at an annual meeting.The Trust does not pay a fee to any third party to identify or assist in identifying or evaluating potential nominees. The Nominating Committee will also consider candidates for Trustee recommended by the Shareholders.The process by which a Shareholder may suggest a candidate to be nominated for election to the Board of Trustees can be found in the section of this Proxy Statement entitled “Shareholder Proposals and Recommendations for Nomination of Trustees.”The Nominating Committee will apply the same criteria described above in reviewing and evaluating the qualifications of any candidate recommended by a Shareholder; provided, that it remains in the sole discretion of the Nominating Committee whether any such potential nominee suggested by a Shareholder is recommended by the Nominating Committee to the Board of Trustees. The current members of the Nominating Committee of the Board of Trustees are Donald W. Barney, Ronald J. Artinian and Alan L. Aufzien.Although Messrs. Artinian and Aufzien meet the requirements for independence set forth in the definition of “independent director” promulgated by the National Association of Securities Dealers, Inc. (“NASD”) and approved by the Securities and Exchange Commission (“SEC”), Mr. Barney is not considered independent under the NASD’s definition of “independent director” since he is an Executive Officer of the Trust.In 2007, the Nominating Committee acted by unanimous written consent to recommend to the Board of Trustees that Robert S. Hekemian, David F. McBride, Esq. and Robert S. Hekemian, Jr. be nominated for re-election as Trustees at the Annual Meeting each to a three year term.The Board of Trustees subsequently approved such nominees. (c) Audit Committee The current members of the Audit Committee of the Board of Trustees are Ronald J. Artinian, Alan L. Aufzien and Herbert C. Klein.Mr. Artinian is the Chairman of the Audit Committee.Each of Mr. Artinian and Mr. Aufzien satisfies the audit committee qualifications under the NASD listing standards and is independent, as independence for audit committee members is defined in the NASD listing standards.Although Mr. Klein meets the requirements for independence set forth in the NASD definition of “independent director,” he does not meet the criteria for independence set forth in Exchange Act Rule 10A-3(b)(1) because the law firm of Nowell, Amoroso, Klein, Bierman, P.A., in which Mr. Klein is currently a partner, has received and will continue to receive legal fees from the Trust for legal services provided and to be provided to the Trust.See the Section of this Proxy Statement entitled “Certain Relationships and Related Party Transactions.”Accordingly, Mr. Klein does not satisfy the independence requirement for qualification as an audit committee member under the NASD listing standards.The Board of Trustees has appointed Mr. Klein to the Audit Committee since the Board of Trustees believes that his background and experience and the valuable contributions that he makes to the Audit Committee sufficiently mitigate any concerns arising out of the fact that he does not satisfy the independence requirement of the audit committee qualifications under the NASD listing standards. The Audit Committee held five meetings during fiscal 2007.The Audit Committee selects the independent registered public accounting firm (the “Independent Auditors”) to audit 9 the books and accounts of the Trust.In addition, the Audit Committee reviews and pre-approves the scope and costs of all services (including non-audit services) provided by the Independent Auditors.The Audit Committee also monitors the effectiveness of the audit effort and financial reporting and inquires into the adequacy of the Trust’s financial and operating controls. Based on its review of the criteria of an Audit Committee Financial Expert under the rule adopted by the SEC, the Board of Trustees believes that the members of the Trust’s Audit Committee may not qualify as Audit Committee Financial Experts. Each of Mr. Artinian, Mr. Aufzien and Mr. Klein has made significant contributions and provided valuable service to the Trust and its Shareholders as members of the Audit Committee.The Board of Trustees believes that each of Mr. Artinian, Mr. Aufzien and Mr. Klein has demonstrated that he is capable of (i) understanding accounting principles generally accepted in the United States of America (“GAAP”), (ii) assessing the general application of GAAP principles in connection with the accounting for estimates, accruals and reserves, (iii) understanding financial statements and analyzing and evaluating the Trust’s financial statements, (iv) understanding internal controls and procedures for financial reporting, and (v) understanding audit committee functions, all of which are attributes of an Audit Committee Financial Expert under the rule adopted by the SEC.Given the business experience and acumen of Mr. Artinian, Mr. Aufzien and Mr. Klein and their long standing service as members of the Board of Trustees and its various committees, including the Trust’s Audit Committee, the Board of Trustees believes that each of Mr. Artinian, Mr. Aufzien and Mr. Klein is qualified to carry out all duties and responsibilities of the Trust’s Audit Committee. The Board of Trustees believes that one of its members, Mr. Barney, would qualify as an Audit Committee Financial Expert.Mr. Barney resigned from the Audit Committee in connection with his appointment to the office of Treasurer of the Trust and his assumption of the role of Chief Financial Officer of the Trust.As Chief Financial Officer of the Trust, Mr. Barney has made and will continue to make the certifications required under the Sarbanes-Oxley Act of 2002 and the related rules adopted by the SEC with respect to (i) the Trust’s financial statements and other financial information included in periodic reports filed with the SEC, (ii) the Trust’s disclosure controls and procedures regarding the disclosure to the certifying officers of material information relating to the Trust, and (iii) the Trust’s internal controls and the adequacy of the design and operation of such internal controls.As a certifying officer of the Trust, Mr. Barney will meet with and make reports to the Audit Committee with respect to the items which are the subject matter of his certifications.The Board of Trustees believes that it is important to maintain independence between the Audit Committee and the certifying officers of the Trust, and that the significance and importance of maintaining such an independent relationship outweigh the importance of having a person who technically satisfies the definition of an Audit Committee Financial Expert serve on the Audit Committee. At this time, the Board of Trustees does not believe that it is necessary to actively search for an outside person to serve on the Board of Trustees who would qualify as an Audit Committee Financial Expert. 10 Audit Committee Report The following Report of the Audit Committee does not constitute soliciting material and should not be deemed filed or incorporated by reference into any other Trust filing under the Securities Act of 1933, as amended, or the Exchange Act, except to the extent the Trust specifically incorporates this Report by reference therein. The Audit Committee meets each quarter during the fiscal year with the Trust’s Independent Auditors and members of Hekemian & Co. and focuses on the following areas: (1) the adequacy of the Trust’s internal controls and financial reporting process and the reliability of its financial statements; (2) the independence and performance of the Trust’s Independent Auditors and the cooperation received by the Independent Auditors from Hekemian & Co; and (3) the Trust’s compliance with all legal and regulatory requirements with particular emphasis upon all disclosures made by the Trust in its quarterly and annual reports to the SEC. The Audit Committee meets separately with Hekemian & Co. and the Trust’s Independent Auditors.The Independent Auditors have unrestricted access to the Audit Committee.The Independent Auditors make a quarterly report directly to the Audit Committee out of the presence of Hekemian & Co. concerning their functions as the Trust’s Independent Auditors. The Board of Trustees has adopted a written charter setting out the audit related functions.The Audit Committee’s charter is included as Appendix B to the proxy statement for the 2006 annual meeting which can be viewed at www.sec.gov.The Audit Committee reviews its charter on an annual basis and updates the charter as necessary. Hekemian
